Citation Nr: 0117898	
Decision Date: 07/06/01    Archive Date: 07/16/01

DOCKET NO.  01-02 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida




THE ISSUE

Whether the veteran's daughter became permanently incapable 
of self-support before reaching the age of 18.




ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran, who died in September 1997, had active service 
from June 1951 to October 1953.  The veteran's widow, who is 
in receipt of VA pension benefits, has brought a claim for 
additional VA benefits on behalf of her dependent daughter.  
This appeal arises from a March 2000 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs which determined that the 
veteran's daughter was not entitled to VA benefits on the 
basis that she was not permanently incapable of self-support 
prior to the age of 18.


REMAND

The appellant contends that her daughter meets the criteria 
for VA benefits as she was permanently incapable of self-
support by reason of mental defect prior to attaining the age 
of 18.  See 38 U.S.C.A. § 101(4)(A)(ii) (West 1991); 38 
C.F.R. §§ 3.315(a), 3.356 (2000).  The initial inquiry in 
this case focuses on the condition of the appellant's 
daughter at the time of her 18th birthday.  Dobson v. Brown, 
4 Vet. App. 443, 445 (1993).  She was born on November [redacted], 
1978.  As noted by the Dobson Court, 

"[T]he [adjudicating body] must make an 
initial determination as to the claimant's 
condition at the delimiting age.  If the 
claimant is shown to have been capable of 
self-support at 18, the [adjudicating body] 
need go no further.  If, however, the record 
reveals that he or she was permanently 
incapable of self-support at 18, the 
[adjudicating body] must point to evidence 
that her condition has changed since that 
time."

Id. at 445.

The available evidence in this case shows that the 
appellant's daughter has been assessed as functioning within 
the mild mentally deficient range of intelligence since early 
childhood.  She has been awarded Supplemental Security Income 
(SSI) benefits from the Social Security Administration (SSA) 
since at least January 1995.  She appears to have performed 
academically well in an Educable Mentally Handicapped Program 
(EMH).  She was working towards a special diploma in 1998 
and, apparently, graduated that year.  The appellant 
indicates that her daughter has never worked and is incapable 
of working and/or self-support.  An undated letter from 
Johnson Health Services, received in September 2000, 
certifies that she is unable to work due to her learning 
disability.

Upon review of the record, the Board is of the opinion that 
further development of this claim is required.  In this 
respect, the RO must obtain SSA records for the appellant's 
daughter.  See Lind v. Principi, 3 Vet. App. 493 (1992).  The 
RO should also attempt to obtain the complete records from 
Johnson Health Services for the appellant's daughter.  
Furthermore, the RO should contact the appellant and inquire 
as to the availability of any medical treatment records 
concerning treatment or evaluation of her daughter prior to, 
and after, the time that she turned 18.  Finally, the RO 
should inquire as to the availability of any additional 
evidence, such as employment records, vocational assistance 
records or welfare records, which would shed light upon her 
daughter's dependency status.

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among its provisions, this law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to the claim on appeal.  VCAA, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  On remand, the 
RO should determine whether any further development is 
warranted under the VCAA.

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain all supporting 
documents and medical records related to the 
award of SSI benefits from SSA for the 
appellant's daughter.

2.  After obtaining the necessary releases, 
the RO should attempt to obtain the complete 
record from Johnson Health Services concerning 
treatment of the appellant's daughter.

3.  The RO should contact the appellant and 
inquire as to the availability of any medical 
treatment records concerning treatment or 
evaluation of her daughter prior to, and 
after, the time that she turned 18.  Finally, 
the RO should inquire as to the availability 
of any additional evidence, such as employment 
records, vocational assistance records or 
welfare records, which would shed light upon 
her daughter's dependency status.

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

5.  Thereafter, the RO should readjudicate the 
claim on appeal.  If the benefit sought on 
appeal remains denied, the appellant and her 
representative, if any, should be provided a 
Supplemental Statement of the Case (SSOC).  An 
appropriate period of time should be allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status. Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional development and ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



